Case 3:21-cr-00022-MMH-MCR Document 25 Filed 04/01/21 Page 1 of 11 PagelD 65

PiLeD
202) EPR -| Pe: 2:28
UNITED STATES DISTRICT COURT _ aes.
MIDDLE DISTRICT OF FLORIDA "js. OF EL
JACKSONVILLE DIVISION cs TRIP
UNITED STATES OF AMERICA
v. CASE NO. 3:21-cr-22(S1)-MMH-MCR
31 U.S.C. § 5324(a)(1)
KRISTOPHER JUSTINBOYER ERVIN 31 U.S.C. § 5324(a)(3)

26 U.S.C. § 5861(j)
26 U.S.C. § 5861(d)

INDICTMENT
The Grand Jury charges:
COUNT ONE

On or about December 28, 2020, in the Middle District of Florida, the

defendant,
- KRISTOPHER JUSTINBOYER ERVIN,

knowingly and for the purpose of evading the reporting requirements of
31 U.S.C. § 5313, and the regulations promulgated pursuant thereunder with
respect to currency transactions in excess of $10,000, caused and attempted to
cause a domestic financial institution to fail to file a report required under
31 U.S.C. § 5313(a), and any regulation prescribed under any such section,

and did so while violating another law of the United States:

 

DATE | AMOUNT CREDIT UNION
December 28, 2020 | $9000 Community First (Orange Park)
December 28, 2020 | $5000 Community First (Fleming Island)

 

 

 

 

 

 

 
Case 3:21-cr-00022-MMH-MCR Document 25 Filed 04/01/21 Page 2 of 11 PagelD 66

All in violation of 31 U.S.C. § 5324(a)(1) and (d)(2).
COUNTS TWO THROUGH SEVEN

On the dates listed below, in the Middle District of Florida, the

defendant,
KRISTOPHER JUSTINBOYER ERVIN,

knowingly and for the purpose of evading the reporting requirements of
31 U.S.C. § 5313, and the regulations promulgated pursuant thereunder with
respect to currency transactions in excess of $10,000, structured, and
attempted to structure, the following transactions, each being a cash

withdrawal at a federally-insured financial institution, while violating another

 

 

 

 

 

 

 

law of the United States:

COUNT DATE AMOUNT CREDIT UNION

TWO | December 29, 2020 | $9000 by First (Orange
THREE | December 30, 2020 | $9000 Pa First (Orange
FOUR | December 31, 2020 | $9000 eid First (Orange
FIVE | January 2,2021 | $9000 eid First (Orange
SIX January 5, 2021 $9000 Pa First (Orange
SEVEN | January 6,2021 | $9000 ened First (Orange

 

 

 

 

 

 

All in violation of 31 U.S.C. § 5324(a)(3) and (d)(2).
Case 3:21-cr-00022-MMH-MCR Document 25 Filed 04/01/21 Page 3 of 11 PagelD 67

COUNT EIGHT

Beginning on or about November 30, 2020, and continuing through on
or about March 1, 2021, in the Middle District of Florida, and elsewhere, the
defendant,

KRISTOPHER JUSTINBOYER ERVIN,

did knowingly transport or deliver firearms, and aid and abet the
transportation and delivery of firearms, that is, machinegun conversion
devices constituting machineguns, as defined in 26 U.S.C. § 5845(a) and
5845(b), in interstate commerce via the U.S. Mail, which firearms were not
then registered in the National Firearms Registration and Transfer Record as

required by 26 U.S.C. § 5841, as further specified below:

 

DATE APPROXIMATE QUANTITY OF MAILINGS
November 30, 2020 | Eighty-Nine
December 1, 2020 Fourteen
December 2, 2020 Twenty-Nine
December 3, 2020 Sixteen
December 4, 2020 Twenty-Three
December 5, 2020 Two
December 6, 2020 Twenty-Four
December 7, 2020 Eight
December 8, 2020 Twelve
December 9, 2020 Four
December 10, 2020 | Three
December 11, 2020 | Twenty-Four
December 12, 2020 | Thirteen
December 13, 2020 | Thirty-Four
December 14, 2020 | Twenty-Five
December 15, 2020 | Twenty-Seven
December 16, 2020 | Seventeen

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:21-cr-00022-MMH-MCR Document 25 Filed 04/01/21 Page 4 of 11 PagelD 68

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DATE APPROXIMATE QUANTITY OF MAILINGS
December 17, 2020 | Nine
December 18, 2020 | Twenty-Four
December 19, 2020 | Eighteen
December 20, 2020 | Thirteen
December 21, 2020 | Fourteen
December 22, 2020 | Eighteen
December 23, 2020 | Fifteen
December 24, 2020 | Twelve
December 25, 2020 | Nineteen
December 26, 2020 | Seven
December 27, 2020 | Twenty-Eight
December 28, 2020 | Twenty-Eight
December 29, 2020 | Twenty-Four
December 30, 2020 | ‘T'wenty-One
December 31, 2020 | Twenty-Eight
January 1, 2021 Eighteen
January 2, 2021 Eleven
January 3, 2021 Ten
January 4, 2021 Nine
January 5, 2021 Eight
January 6, 2021 Eleven
January 7, 2021 Twenty-One
January 8, 2021 Eleven
January 9, 2021 Eleven
January 10, 2021 Ten
January 11, 2021 Fifteen
January 12, 2021 Fourteen
January 13, 2021 Nineteen
January 14, 2021 Seven
January 15, 2021 Fifteen
January 16, 2021 Seventeen
January 17, 2021 Seven
January 18, 2021 Twelve
January 19, 2021 Sixteen
January 20, 2021 Eight
January 21, 2021 Eight
January 22, 2021 Fifteen
January 23, 2021 Fourteen

 

 

 
Case 3:21-cr-00022-MMH-MCR Document 25 Filed 04/01/21 Page 5 of 11 PagelD 69

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DATE APPROXIMATE QUANTITY OF MAILINGS
January 24, 2021 Eight
January 25, 2021 Seven
January 26, 2021 Fourteen
January 27, 2021 Fifteen
January 28, 2021 Five
January 29, 2021 Three
January 30, 2021 Sixteen
January 31, 2021 Fourteen
February 1, 2021 Nine
February 2, 2021 Ten
February 3, 2021 Six
February 4, 2021 Twelve
February 5, 2021 Eleven
February 6, 2021 Eight
February 7, 2021 Six
February 8, 2021 One
February 10, 2021 Eight
February 11, 2021 Three
February 12, 2021 Six
February 13, 2021 Nine
February 14, 2021 Twelve
February 15,2021 _| Eight
February 16, 2021 Eleven
February 17, 2021 Six
February 18, 2021 Four
February 19, 2021 Sixteen
February 20, 2021 Fourteen
February 21, 2021 Eight
February 22, 2021 Six
February 23, 2021 Twenty
February 24, 2021 Thirteen
February 25, 2021 Nine
February 26, 2021 Eight
February 27, 2021 Eight
February 28, 2021 Seven
March 1, 2021 Three

 

All in violation of 26 U.S.C. §§ 5861) & 5871 and 18 U.S.C. § 2.

 
Case 3:21-cr-00022-MMH-MCR Document 25 Filed 04/01/21 Page 6 of 11 PagelD 70

COUNT NINE

On or about January 15, 2021, in the Middle District of Florida, the

defendant,
KRISTOPHER JUSTINBOYER ERVIN,

did knowingly possess a firearm, that is, a machinegun conversion device
constituting a machinegun, as defined in 26 U.S.C. § 5845(a) and 5845(b),
which was not then registered to the defendant in the National Firearms
Registration and Transfer Record as required by 26 U.S.C. § 5841.

In violation of 26 U.S.C. §§ 5861(d) & 5871.
COUNT TEN

On or about January 26, 2021, in the Middle District of Florida, the
defendant,
KRISTOPHER JUSTINBOYER ERVIN,
did knowingly possess a firearm, that is, a machinegun conversion device
constituting a machinegun, as defined in 26 U.S.C. § 5845(a) and 5845(b),
which was not then registered to the defendant in the National Firearms
Registration and Transfer Record as required by 26 U.S.C. § 5841.

In violation of 26 U.S.C. §§ 5861(d) & 5871.
COUNT ELEVEN

On or about February 4, 2021, in the Middle District of Florida, the

defendant,
Case 3:21-cr-00022-MMH-MCR Document 25 Filed 04/01/21 Page 7 of 11 PagelD 71

KRISTOPHER JUSTINBOYER ERVIN,
did knowingly possess a firearm, that is, a machinegun conversion device
constituting a machinegun, as defined in 26 U.S.C. § 5845(a) and 5845(b),
which was not then registered to the defendant in the National Firearms
Registration and Transfer Record as required by 26 U.S.C. § 5841.

In violation of 26 U.S.C. §§ 5861(d) & 5871.
COUNT TWELVE

On or about February 22, 2021, in the Middle District of Florida, the
defendant,
KRISTOPHER JUSTINBOYER ERVIN,
did knowingly possess a firearm, that is, a machinegun conversion device
constituting a machinegun, as defined in 26 U.S.C. § 5845(a), and 5845(b),
which was not then registered to the defendant in the National Firearms
Registration and Transfer Record as required by 26 U.S.C. § 5841.

In violation of 26 U.S.C. §§ 5861(d) & 5871.
COUNT THIRTEEN

On or about February 24, 2021, in the Middle District of Florida, the
defendant,
KRISTOPHER JUSTINBOYER ERVIN,
did knowingly possess a firearm, that is, a machinegun conversion device

constituting a machinegun, as defined in 26 U.S.C. § 5845(a) and 5845(b),
Case 3:21-cr-00022-MMH-MCR Document 25 Filed 04/01/21 Page 8 of 11 PagelD 72

which was not then registered to the defendant in the National Firearms
Registration and Transfer Record as required by 26 U.S.C. § 5841.

In violation of 26 U.S.C. §§ 5861(d) & 5871.
COUNT FOURTEEN

On or about March 2, 2021, in the Middle District of Florida, the
defendant,
KRISTOPHER JUSTINBOYER ERVIN,
did knowingly possess a firearm, that is, a machinegun conversion device
constituting a machinegun, as defined in 26 U.S.C. § 5845(a) and 5845(b),
which was not then registered to the defendant in the National Firearms
Registration and Transfer Record as required by 26 U.S.C. §5 841.

In violation of 26 U.S.C. §§ 5861(d) & 5871.
FORFEITURE

1. The allegations contained in Counts One through Seven are
incorporated by reference for the purpose of alleging forfeiture pursuant to 31
U.S.C. § 5317(c)(1)(A).

2. Upon conviction of a violation of 31 U.S.C. § 5324, the defendant,
KRISTOPHER JUSTINBOYER ERVIN, shall forfeit to the United States,
pursuant to 31 U.S.C. § 5317(c)(1)(A), all property, real or personal, involved in
the offense and any property traceable to such property.

3. The allegations contained in Counts Eight through Fourteen are
Case 3:21-cr-00022-MMH-MCR Document 25 Filed 04/01/21 Page 9 of 11 PagelD 73

incorporated by reference for the purpose of alleging forfeiture pursuant to the
provisions of 26 U.S.C. § 5872, 28 U.S.C. § 2461(c), and 49 U.S.C. § 80303.

A. Upon conviction of a violation 26 U.S.C. § 5861, the defendant,
KRISTOPHER JUSTINBOYER ERVIN, shall forfeit to the United States,
pursuant to 26 U.S.C. § 5872 and 28 U.S.C. § 2461(c), any firearms involved in
the violation, and, pursuant to 49 U.S.C. § 80303 and 28 U.S.C. § 2461(c), any
aircraft, vehicle, or vessel used to facilitate the transportation, concealment,
receipt, possession, purchase, sale, exchange, or giving away of such firearm.

5. The property to be forfeited includes, but is not limited to, the

following:
a. a sum of money equal to at least $68,000.00, representing
the amount of funds involved in the offenses charged 1 in
Counts One through Seven; and
b. the sum of $3,700.00 in United States currency.
6. If any of the property described above, as a result of any act or

omission of the defendant:

a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third
person;

c. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or
Case 3:21-cr-00022-MMH-MCR Document 25 Filed 04/01/21 Page 10 of 11 PagelD 74

e. has been commingled with other property which cannot be
subdivided without difficulty;
the United States shall be entitled to forfeiture of substitute property pursuant
to 21 U.S.C. § 853(p), as incorporated by 31 U.S.C. § 5317(c)(1)(B), and as

incorporated by 28 U.S.C. § 2461(c).

A TRUE BILL,

(De Qieet hts

"Foreperson O v

KARIN HOPPMANN
Acting United States Attorney

By: rer CA S-On

LAURA COFER TAYLOR ©
Assistant United States Attorney

By: CF iL -

“Frank M. Talbot
Assistant United States Attorney
Chief, Jacksonville Division

 

10
Case 3:21-cr-00022-MMH-MCR Document 25 Filed 04/01/21 Page 11 of 11 PagelD 75

Szs €98 OdD

 

 

$ Ted

 

AIO

 

ny Vr g om 2

'1Z0z ‘Tudy jo

Kep OT sty} Mnoo usdo WI pay y

 

(xO poe A 4

‘Tq on. Vv

 

(p)togs § o's’. 92 B ‘D198 8 O's’ 92
‘(eh(@)pzes § O'S’ Te ‘(DC)HZES 8 ‘D'S’ TE ‘suoneorA

INAWLOICNI ONIGHSaad NS

 

NIAWH AHAOENILS NE CHHdOLSTA

“SA

VOIMHWYV AO SHLV.LS CHLINO FAL

 

WOISIATC] S]IAUOSOEL
epHopy JO MSC aPPIAL
LYNOO LOTALSIC SALVLS CALINN

“ON PISTAIY 1Z/1E/E
re-do Wad
